November 3, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

        RIGOBERTO HERNANDEZ AND REYNA HERNANDEZ, Appellant

NO. 14-11-00715-CV                      V.

      DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
     AMERIQUEST MORTGAGE SECURITIES, INC., ASSET-BACKED PASS-
           THROUGH CERTIFICATES, SERIES 2005-R10, Appellee
                       ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on August 1, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
RIGOBERTO HERNANDEZ AND REYNA HERNANDEZ.
      We further order this decision certified below for observance.